—Judgment unanimously affirmed. Memorandum: The record does not reflect that defendant made a knowing, intelligent and voluntary waiver of his right to appeal (see, People v Callahan, 80 NY2d 273, 280). We conclude, however, that the sentence imposed upon defendant’s violation of probation is neither unduly harsh nor severe. Defendant was 31 years old at the time of the of*1056fense and therefore not eligible for youthful offender status (see, CPL 720.10 [1]). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Violation of Probation.) Present — Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.